COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         William Solomon Lewis v. Mark Anthony Aguirre

Appellate case number:      01-17-00063-CV

Trial court case number:    1062343

Trial court:                County Civil Court at Law No. 4 of Harris County

       Appellant, William Solomon Lewis, has filed a “Motion for Reconsideration of
Motion to Supplement the Record” and a “Motion to Supplement Appellant’s Motion for
Reconsideration of His Motion to Supplement the Record.” The motions are ordered
carried with the case.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court


Date: August 8, 2017